Case 0:20-cv-62254-BB Document 6 Entered on FLSD Docket 11/05/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-62254-BLOOM/Valle

 INGRID ROMAN,

        Plaintiff,

 v.

 DR. MIHAELA E. MATEI,

       Defendant.
 ____________________________/

                                              ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff’s Application to Proceed in District

 Court without Prepaying Fees or Costs, ECF No. [3] (“Motion”), filed in conjunction with

 Plaintiff’s Complaint, ECF No. [1] (“Complaint”). The Court has carefully considered the Motion,

 the Complaint, the record in this case, and is otherwise fully advised.

        Plaintiff has not paid the required filing fee and, thus, the screening provisions of 28 U.S.C.

 § 1915(e) are applicable. Fundamental to our system of justice is that the courthouse doors will

 not be closed to persons based on their inability to pay a filing fee. Congress has provided that a

 court “may authorize the commencement . . . or prosecution of any suit, action or proceeding . . . or

 appeal therein, without the prepayment of fees . . . therefore, by a person who submits an affidavit

 that includes a statement of all assets such [person] possesses that the person is unable to pay such

 fees[.]” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1

 (11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma pauperis

 (“IFP”)). Permission to proceed in forma pauperis is committed to the sound discretion of the

 court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v. Chattahoochee
Case 0:20-cv-62254-BB Document 6 Entered on FLSD Docket 11/05/2020 Page 2 of 4

                                                               Case No. 20-cv-62254-BLOOM/Valle


 Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has wide discretion in

 ruling on an application for leave to proceed IFP.”). However, “proceeding in forma pauperis is a

 privilege, not a right.” Camp, 798 F.2d at 437.

        In addition to the required showing that the litigant, because of poverty, is unable to pay

 for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

 pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

 malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

 against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

 determines that the complaint satisfies any of the three enumerated circumstances under Section

 1915(e)(2)(B), the Court must dismiss the complaint.

        To state a claim for relief, a pleading must contain: “(1) a short and plain statement of the

 grounds for the court’s jurisdiction . . . (2) a short and plain statement of the claim showing that

 the pleader is entitled to relief; and (3) a demand for the relief sought.” Fed. R. Civ. P. 8. A

 complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

 is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)). “[T]o state a plausible claim for relief, the plaintiff[] must

 plead ‘factual content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.’” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1268 (11th Cir.

 2009) (quoting Iqbal, 129 S. Ct. at 1949). Although a pro se litigant’s pleadings are construed

 more liberally than pleadings drafted by attorneys, “this leniency does not give the court license

 to serve as de facto counsel for a party . . . or to rewrite an otherwise deficient pleading in order to

 sustain the action.” GJR Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir.

 1998) (citations omitted).



                                                    2
Case 0:20-cv-62254-BB Document 6 Entered on FLSD Docket 11/05/2020 Page 3 of 4

                                                               Case No. 20-cv-62254-BLOOM/Valle


        Even under the relaxed pleading standard afforded to pro se litigants, Plaintiff’s Complaint

 does not set forth cognizable claims. The Complaint does not include sufficient factual matter that,

 if accepted as true, allows the Court to reasonably infer that Defendant is liable for any misconduct

 or wrongdoing. The Complaint, in short, alleges that Defendant violated Plaintiff’s civil rights by

 administering an HIV test without her permission, where the test was purportedly administered as

 part of a mandatory hospital policy. The Complaint lists several federal statutes that Plaintiff

 contends were violated: 18 U.S.C. § 16 (defining a “crime of violence”); 18 U.S.C. § 351(e)

 (addressing assault against members of Congress and other government officials); 42 U.S.C.

 § 2000d (Title VI of the Civil Rights Act); the Americans with Disabilities Act; and the First

 Amendment. She asserts counts for (i) discrimination; (ii) an ADA violation based on

 administering an HIV test; and (iii) simple battery.

        Even construing the Complaint broadly, Plaintiff fails to allege any discriminatory conduct

 that could conceivably rise to a civil rights violation. In this respect, the allegations of

 discrimination are entirely conclusory in nature and unadorned. For instance, Plaintiff alleges that

 Defendant “discriminated [against] her on the basis of her [r]ace and ethnicity,” ECF No. [1] at 6,

 but she fails to allege any facts that even connect her race and ethnicity to the underlying incident.

 Regarding claims under the ADA, Plaintiff states that she has “[d]isabilities whether obvious or

 [hidden].” Id. at 9. But even if she is disabled, for which Plaintiff asserts are “physical impairments

 digestive, neurological, respiratory, breathing and chronic pain,” id. at 8, she fails to show how

 Defendant’s alleged wrongful actions were in any way connected to her disability. Further, it is

 unclear how her First Amendment rights were violated. Finally, regarding the claim for battery,

 the Court lacks independent subject matter jurisdiction over this state law claim because Plaintiff

 alleges that both she and Defendant are Florida residents. ECF No [1] at 7. Therefore, the



                                                   3
Case 0:20-cv-62254-BB Document 6 Entered on FLSD Docket 11/05/2020 Page 4 of 4

                                                            Case No. 20-cv-62254-BLOOM/Valle


 Complaint in its present form fails to pass muster.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

              2. The Motion, ECF No. [3], is DENIED AS MOOT. Any pending motions are

                 DENIED AS MOOT.

              3. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on November 5, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:


 Ingrid Roman
 4631 SW 73rd Avenue
 #4
 Davie, FL 33314
 Email: ror84@yahoo.com




                                                  4
